Case 8:20-bk-13014-MW         Doc 218 Filed 09/13/21 Entered 09/13/21 08:30:40                  Desc
                               Main Document Page 1 of 7


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com                                            FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                       SEP 13 2021
   870 Roosevelt
 5 Irvine, CA 92620                                                   CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                          Central District of California
 6 Facsimile: (949) 333-7778                                          BY jle        DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                              UNITED STATES BANKRUPTCY COURT
10                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11 In re                                                Case No. 8:20-bk-13014-MW
12 NORTHERN HOLDING, LLC,                               Chapter 7
13                                                      ORDER GRANTING MOTION FOR
                                                        ORDER COMPELLING TURNOVER OF
14                                                      ESTATE PROPERTY PURSUANT TO
                                                        11 U.S.C. § 542(A) AND FOR
15                                                      DETERMINATION THAT EVICTION
                                                        MORATORIA DO NOT APPLY TO
16                                                      TURNOVER OF BANKRUPTCY ESTATE
                   Debtor.                              PROPERTY
17
                                                            ▪   EXHIBIT ATTACHED
18                                                              (SIGNATURE PAGE)
19                                                      Hearing:
                                                        Date: August 30, 2021
20                                                      Time: 2:00 p.m.
                                                        Place: 6C1
21                                                            411 W. Fourth Street, Santa Ana, CA
22

23          On August 30, 2021, at 2:00 p.m., the motion (the “Motion”) for entry of an order

24 (A) compelling turnover of real estate and various personal property assets located at 2380 Live Oak

25 Rd., Paso Robles, CA (“Live Oak Property”); (2) 1172 San Marcos Road, Paso Robles, CA 93446

26 (“San Marcos Property”), and (3) real property located at APN 027-145-022 in Paso Robles, CA
27

28   1
      Effective as of July 19, 2021, in-person hearing appearances are allowed before Judge Wallace.
     Otherwise, telephonic appearances are permitted pursuant to the Court’s procedures.
                                                       1
Case 8:20-bk-13014-MW         Doc 218 Filed 09/13/21 Entered 09/13/21 08:30:40                   Desc
                               Main Document Page 2 of 7


 1 (“Texas Road Property,” collectively with the Live Oak Property and the San Marcos Property, the

 2 “Properties”); and (B) establishing procedures for enforcement of the turnover, filed by Richard A.

 3 Marshack, in his capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of

 4 Northern Holding, LLC (“Debtor”), on August 2, 2021, as Dk. No. 162, was heard before the

 5 Honorable Mark S. Wallace, United States Bankruptcy Judge. The Court considered the Motion, the

 6 supplemental brief filed on August 9, 2021, as Docket No. 185 regarding the CDC moratorium on

 7 evictions as of August 3, 2021, the Opposition filed by Erich Russell and Joanne Russell, the

 8 Trustee’s reply, and the request for judicial notice filed on August 27, 2021 as Docket No. 202

 9 attaching a decision from the United States Supreme Court.

10         At the hearing, Tinho Mang appeared on behalf of the Trustee. Kari Ley appeared on behalf
11 of Joanne Russell and Erich Russell. Reed S. Waddell appeared on behalf of Farm Credit West,

12 FCLA (“FCW”). For the reasons set forth in the Trustee’s reply, and as modified on the record and

13 by the stipulation filed as Docket No. 207 (“Russell Stipulation”), the Court enters its order as

14 follows:

15         IT IS ORDERED that:
16         1.      The Motion is granted in its entirety as to Sarah Garrett and Brice Garrett
17 (“Garretts”);

18         2.      The Garretts must vacate and turn over possession of the Properties to the Trustee,
19 including specifically the Live Oak Property and the residence located thereon, by midnight within

20 seven days of entry of this order (“Garrett Turnover Deadline”).

21         3.      The Russell Stipulation is approved in its entirety.
22         4.      As set forth in the Russell Stipulation, Joanne Russell and Erich Russell (“Russells”)
23 must vacate and turn over possession of the Properties to the Trustee, including specifically the Live

24 Oak Property and the residence located thereon, by 11:59 p.m. on November 15, 2021 (“Russell

25 Turnover Deadline”). Pursuant to stipulation, the lease agreement entered into between the Debtor

26 and the Russells on October 27, 2020 (“Live Oak Lease”) is terminated and all right and interest of
27 the Russells under the Live Oak Lease, including any leasehold, equitable, reversionary, or

28 possessory interest, is terminated.


                                                       2
Case 8:20-bk-13014-MW         Doc 218 Filed 09/13/21 Entered 09/13/21 08:30:40                Desc
                               Main Document Page 3 of 7


 1         5.      No moratorium on evictions, whether under state or federal law, applies to the
 2 Russells or the Garretts (collectively, “Occupants”).

 3         6.      Occupants are expressly prohibited from damaging the Properties or removing any
 4 Estate property, including fixtures, appliances, inventory, machinery, and equipment.

 5         7.      The Russells shall not interfere with the Trustee’s access or control of the Live Oak
 6 Property and shall comply with all requests for access by the Trustee. The Russells shall not obstruct

 7 or conceal any information from the Trustee regarding the Live Oak Property. The Russells shall

 8 permit showings of the Live Oak Property by the Trustee upon 24 hours’ notice.

 9         8.      The Garretts shall pay and turn over unpaid, delinquent rent at the rate of $1,200 per
10 month to the Trustee. The rent shall be calculated based on an occupancy starting date of March 1,

11 2021 and shall continue at the rate of $1,200 per month, pro-rated for any month of partial

12 occupancy. As of September 1, 2021, past due, unpaid rent equals $7,200. The clerk of court may

13 issue an abstract of judgment in accordance with the past due, unpaid rent obligations.

14         9.      Upon full performance of the terms in the stipulation, including the timely move-out
15 and turnover of the Properties by the Russells, the Trustee is authorized to waive any claim for

16 delinquent or unpaid rent arising under the Live Oak Lease at the rate of $12,000 per month,

17 effective as of the Russell Turnover Deadline, without further Court order.

18         10.     Pursuant to Federal Rule of Bankruptcy Procedure 7070, the Clerk of Court is
19 authorized to issue a Writ of Assistance consistent with this Order should any Occupants fail to

20 voluntarily vacate the Properties by the stated deadlines above, and the Trustee is authorized to seek

21 relief on an ex parte basis and request procedures for the disposal of personal property. The Clerk of

22 Court may also issue a writ of execution consistent with this Order to enforce the turnover of rents.

23 / / /

24 / / /

25

26
27

28


                                                      3
Case 8:20-bk-13014-MW         Doc 218 Filed 09/13/21 Entered 09/13/21 08:30:40                Desc
                               Main Document Page 4 of 7


 1 The United States Marshals Service and local law enforcement are authorized to effectuate an

 2 eviction of all Occupants to turn over possession of the Properties to the Trustee or his agents should

 3 the Occupants fail to comply with the deadlines stated herein, including the use of any reasonable

 4 force necessary to effectuate such order.

 5                                                   ###
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Date: September 13, 2021
24

25

26
27

28


                                                      4
Case 8:20-bk-13014-MW   Doc 218 Filed 09/13/21 Entered 09/13/21 08:30:40   Desc
                         Main Document Page 5 of 7
Case 8:20-bk-13014-MW   Doc 218 Filed 09/13/21 Entered 09/13/21 08:30:40   Desc
                         Main Document Page 6 of 7
Case 8:20-bk-13014-MW        Doc 218 Filed 09/13/21 Entered 09/13/21 08:30:40   Desc
                              Main Document Page 7 of 7


 1       SIGNATURE PAGE TO ORDER GRANTING MOTION FOR ORDER COMPELLING
         TURNOVER OF ESTATE PROPERTY PURSUANT TO 11 U.S.C. § 542(A) AND FOR
 2     DETERMINATION THAT EVICTION MORATORIA DO NOT APPLY TO TURNOVER OF
 3                        BANKRUPTCY ESTATE PROPERTY

 4
     Approved as to Form:
 5

 6
   FRANDZEL ROBINS BLOOM &
 7 CSATO, L.C.

 8
     [See Attached Signature Page]
 9
   ______________________________
10 REED S. WADDELL, Counsel for
   FARM CREDIT WEST, FLCA
11

12
     THE LAW OFFICES OF KARI L. LEY
13

14 [See Attached Signature Page]

15 ______________________________
   KARI L. LEY, Counsel for
16 ERICH RUSSELL and JOANNE RUSSELL

17

18
19

20

21

22

23

24

25

26
27

28


                                                5
